Alleet, J.
The estate which is being administered in this action has been kept open and unsettled for a period of fifty years, and the only question presented by this appeal is as to the validity of the order confirming the sale of the mineral interests reserved in deeds heretofore executed and of unlocated lands.
During the course of the administration trustees have been appointed who have actively managed the estate, and competent surveyors have been regularly employed to locate the lands.
Sales of land have been made from time to time until there remains only a remnant of mineral interests and unlocated lands, and his Honor finds that the continuance of the estate in its unsettled condition will not pay the expenses of the trustee and surveyors and other incidental expenses.
The number of persons interested in the estate is three hundred or more, all of whom are represented in the action, and only a small proportion of these object to a confirmation of the sale.
No evidence has been offered that the mineral interests sold are worth more than the price bid, and lands which remain undiscovered and unlocated after a diligent search for fifty years are likely to remain so.
Under these conditions, which are undisputed, we cannot say. that his Honor exceeded his authority or that the order of confirmation is not for the best interest of all concerned.
The court had jurisdiction of the parties and of the subject-matter, and ordinarily the propriety of confirming a sale is addressed to the discretion of the judge of the Superior Courts, whose findings, when supported by evidence, are binding upon the appellate Court (Thompson v. Rospigliosi, 162 N. C., 157), and we find nothing in the record which would justify a reversal of his order.
Affirmed.